Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Lecomte (8535390) In view of Roberts (4607440).

In regard to claim 1, Lecomte teaches a sole 200 of an athletic prosthetic foot, the athletic prosthetic leg having a leaf- spring-like leg portion 102 extending to a toe via at least one curved portion (see 102 is curved and extends to a toe; fig 2), 
the sole 200 being configured to be attached to a ground contact region of the athletic prosthetic leg (fig 2; attaches to the plantar surface), 
the ground contact region extending posteriorly from the toe in an arc (fig 2),
wherein the sole includes a bottom surface 202 having a shape conforming to an the ground contact region (fig 2, matches the profile of the foot and therefore ground contact region).
However, Lecomte does not teach the sipes as claimed. 
Roberts teaches the bottom surface (plantar surface) includes at least one sipe 24 linearly extending at a portion which continues at a constant radius of curvature from the toe (will follow the constant radius of Lecomte when applied to the foot of Lecomte), and the sipe terminates in the bottom surface (fig 2; see in figure 7, the sipes start at the toe region), each sipe linearly extending without any bent portion (fig 2; each sipe is straight individually with no bent portion, therefore no bent portion in as much as the instant invention with zig zag sipes; the applicant has not claimed there must be a peak)
It would have been obvious to one of ordinary skill in the art of footwear at the time the invention was filed to use the tread pattern of Roberts in the invention of Lecomte because the treads of Roberts self-eject particles of mud to prevent accumulation and have excellent traction on artificial turf (Col 3, lines 1-30).
While the combination of Lecomte and Roberts remains silent to the groove width of the sipes, it has been held that a mere optimization of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  The width of the sipes is a result-effective variable with a larger groove resulting in increased traction and a smaller groove allowing increased speed and ease of walking.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sipes of Lecomte in view of Roberst to have a groove width of less than 1mm.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05IIB
In regard to claim 3, Lecomte meets the claim limitations as discussed in the rejection of claim 1, but does not teach the sipes as claimed.  Roberts further teaches the at least one sipe comprises a plurality (defined as two or more) of sipes 24 (see fig 2).  
In regard to claim 4, Lecomte meets the claim limitations as discussed in the rejection of claim 3, but does not teach the sipes as claimed.
Roberts further teaches the plurality (defined as two or more) of sipes 24 include at least one pair of two line-symmetric sipes in a line-symmetric relation with a line along an anterior-posterior direction of the leg portion being set to an axis of symmetry. (each of the sipes is symmetric to the sipe next to it about an axis running from the toe to the heel)
In regard to claim 5, Lecomte meets the claim limitations as discussed in the rejection of claim 4, but does not teach the sipes as claimed.  Roberts further teaches in the line-symmetric sipe pair 24, each sipe extends in a direction inclined to the axis of symmetry (each sipe is inclined relative to an axis running from the heel to the toe)
In regard to claim 6, Lecomte meets the claim limitations as discussed in the rejection of claim 5 but does not teach the sipes as claimed.  Roberts further teaches an inclination angle to the axis of symmetry (axis from the heel to the toe) of each sipe is 200 to 50°.   (fig 2)  However, the combination of Lecomte and Roberts remains silent to the exact degrees between the axis of symmetry and the sipes.  It has been held that a mere change in shape of the working parts of the invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, altering the sipes shape by having an inclination angle of 200 to 50 degrees to the axis of symmetry is obvious to one of ordinary skill in the art at the time the invention was filed.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04
In regard to claim 7, Lecomte meets the claim limitations as discussed in the rejection of claim 5, but does not teach the sipes.  Roberts further teaches the line-symmetric sipe pair 24, extends so as to be closer to each other in a direction toward a toe side of the axis of symmetry.  (figs 2, 7; sipes 24 converge toward the toe)
In regard to claim 11, Lecomte meets the claim limitations as discussed in the rejection of claim 6, but does not teach sipes.  Roberts further teaches the line-symmetric sipe pair 24, extends so as to be closer to teach other in a direction converging to the side of the toe side (figs 2, 7, converge toward the toe or distal end).  

Claims 1, 3-9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Lecomte (8535390) in view of Tousley (D107977).
In regard to claim 1, Lecomte teaches a sole of an athletic prosthetic leg, the athletic prosthetic leg having a leaf- spring-like foot portion 102 extending to a toe via at least one curved portion (foot is curved from proximal to distal toe end, see fig 2), the sole 200 being configured to be attached to a ground contact region of the athletic prosthetic leg (fig 2, plantar portion), the ground contact region extending posteriorly from the toe in an arc (fig 2), wherein the sole 200 includes a bottom surface 202 having a shape conforming to the ground contact region (fig 2; the sole matches the plantar portion of the foot which contacts the ground).
However, Lecomte does not teach the sipe as claimed.  
Tousley teaches the bottom surface (plantar surface) includes at least one sipe (groove) linearly extending (each segment is linear) without any bent portion (each sipe is straight without a bent portion in as much as the instant invention is; the instant invention also has a zig-zag pattern so each half of the zig zag is interpreted as a straight portion) at a portion which continues at a constant radius of curvature from the toe (extends to the toe; will follow the radius of the foot when substituted into Lecomte), and the sipe terminates in the bottom surface (Fig 1).
It would have been obvious to one of ordinary skill in the art of footwear at the time of the instant invention to use the sipes pattern of Tousley in the sole of Lecomte because the increased sipes will provide additional traction and better traction in the medial-lateral directions.
In regard to claim 3, Lecomte meets the claim limitations as discussed in the rejection of claim 1, but does not teach sipes.  Tousley further teaches wherein the at least one sipe comprises a plurality (defined as two or more) of sipes (see annotated fig 1; sipes are the grooves).  
In regard to claim 4, Lecomte meets the claim limitations as discussed in the rejection of claim 3, but does not teach sipes.  Tousley further teaches the plurality of sipes (grooves, see annotated figure 1) include at least one pair of two line-symmetric sipes in a line-symmetric relation with a line along an anterior-posterior direction of the leg portion being set to an axis of symmetry (2).  The sipes are symmetric about 2 as shown in fig 1)
In regard to claim 5, Lecomte meets the claim limitations as discussed in the rejection of claim 4, but does not teach sipes.  Tousley further teaches in the line-symmetric sipe pair, each sipe extends in a direction inclined to the axis of symmetry. (fig 1; all axis of symmetry are in parallel to 2)
In regard to claim 6, Lecomte meets the claim limitations as discussed in the rejection of claim 5 but does not teach the sipes as claimed.  Tousley further teaches an inclination angle to the axis of symmetry but remains silent to the exact measurement.  (fig 1)  It has been held that a mere change in shape of the working parts of the invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, altering the sipes shape by having an inclination angle of 200 to 50 degrees to the axis of symmetry is obvious to one of ordinary skill in the art at the time the invention was filed.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04
In regard to claim 7, Lecomte meets the claim limitations as discussed in the rejection of claim 5 but does not teach sipes.
Tousley further teaches the line-symmetric sipe pair (see annotated fig 1) extends so as to be closer to each other in a direction toward a toe side of the axis of symmetry (sipes converge to a point toward the toe; some of the are at the side of the toe).  
In regard to claim 8, Lecomte meets the claim limitations as discussed in the rejection of claim 5, and further teaches the bottom surface has sipes, at the portion which continues at a constant radius of curvature from the toe (fig 2).
However, Lecomte does not teach sipes as claimed.
Tousley further teaches an array of sipe pairs (fig 1) in which a plurality (defined as two or more) of line-symmetric sipe pairs are arranged in a medial-lateral direction (fig 1) and, at a posterior side relative to the plurality of line-symmetric sipe pairs the portion which continues at the constant radius of curvature from the toe (around the ball of the foot; the whole sole will be curved at a constant radius of curvature when applied to the foot of Lecomte), 
a plurality (defined as two or more) of medial-lateral direction land portions (interpreted as ridges; see annotated fig 1) extending to be wavy-shaped in the medial-lateral direction ( fig 1; wavy shape) defined by a plurality (two or more) of medial-lateral direction grooves (see annotated figure 1) extending in the medial-lateral direction, and such a mutual arrangement is achieved that an arrangement phase of each line-symmetric sipe pair is synchronized with a phase of waves of each medial-lateral direction land portion.  (fig 1)
While the combination of Lecomte and Tousley remains silent to the groove width of the medial-lateral grooves, it has been held that a mere optimization of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  The width of the sipes is a result-effective variable with a larger groove resulting in increased traction and a smaller groove allowing increased speed and ease of walking.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sipes of Lecomte in view of Roberst to have a groove width of less than 1mm.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05IIB
In regard to claim 9, Lecomte meets the claim limitations as discussed in the rejection of claim 8, but does not teach the sipes.  Tousley further teaches wherein the array of the line-symmetric sipe pairs (fig 1) is arranged with even intervals in the leg portion width direction and on a straight line (fig 1). 
	In regard to claim 12, Lecomte meets the claim limitations as discussed in the rejection of claim 6, and further teaches a constant radius of curvature from the toe (fig 2).
However, Lecomte does not teach sipes.
Tousley teaches the bottom surface has, at the portion which continues at the constant radius of curvature from the toe (will follow the constant radius of curvature when applied to the foot of Lecomte), an4 PRELIMINARY AMENDMENT Attorney Docket No.: Q258455 Appln. No.: Entry into National Stage of PCT/JP2019/016546array of sipe pairs (see annotated fig 1) in which a plurality of line-symmetric sipe pairs are arranged in a medial-lateral direction (see fig 1) and, at a posterior side relative to the plurality of line-symmetric pairs in  of the portion which continues at a constant radius of curvature from the toe, 
a plurality of medial-lateral direction land portions (interpreted as ridges, see annotated fig 1) extending to be wavy-shaped in the leg portion medial-laterla direction defined by a plurality of meidal-lateral direction grooves (see annotated fig 1) extending in the medial-lateral direction, 
and such a mutual arrangement is achieved that an arrangement phase of each line-symmetric sipe pair is synchronized with a phase of waves of each meidal-lateral direction land portion.  (see annotated fig 1; phases of waves are synchronized in rows)
While the combination of Lecomte and Tousley remains silent to the groove width of the medial-lateral grooves, it has been held that a mere optimization of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  The width of the sipes is a result-effective variable with a larger groove resulting in increased traction and a smaller groove allowing increased speed and ease of walking.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sipes of Lecomte in view of Roberst to have a groove width of not less than 1mm.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05IIB
In regard to claim 13, Lecomte meets the claim limitations as discussed in the rejection of claim 7, wherein the bottom surface has, at the portion which continues at a constant radius of curvature from the toe (fig 2).
However, Lecomte does not teach sipes as claimed. 
Tousley further teaches an array of sipe pairs (see annotated figure) in which a plurality of line-symmetric sipe pairs (each sipe is symmetric to the other half about a line) are arranged in a medial-lateral direction and, at a posterior side relative to the plurality of line-symmetric pairs in the portion that continues at the curved portion of the portion which continues at a constant radius of curvature from the toe (will follow a constant radius when applied to the foot of Lecomte), a plurality of medial-lateral direction land portions (interpreted as ridges, see annotated fig 1) extending to be wavy-shaped in the leg portion width direction defined by a plurality of medial-lateral direction grooves (see annotated fig 1) extending in the leg portion medial-lateral direction, and such a mutual arrangement is achieved that an arrangement phase of each line-symmetric sipe pair is synchronized with a phase of waves of each medial-lateral direction land portion. (most ridges and grooves of fig 1 are synchronized with a phase of waves)
While the combination of Lecomte and Tousley remains silent to the groove width of the medial-lateral grooves, it has been held that a mere optimization of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  The width of the sipes is a result-effective variable with a larger groove resulting in increased traction and a smaller groove allowing increased speed and ease of walking.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sipes of Lecomte in view of Roberst to have a groove width of not less than 1mm.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05IIB


    PNG
    media_image1.png
    1013
    692
    media_image1.png
    Greyscale

Response to Arguments
	In regard to the 112b rejection of claims 7, 8 and 11-13, the amendments have overcome the original rejections.
	In regard to the 103(a) rejection of claims 1-7, 9-11 over Lecomte (8535390) in view of Roberts (4607440), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.  The applicant does mention that a linearly extending sipe with no bent portion is meant to describe a zig zag pattern in the arguments.  By definition a zig zag has a bent portion at the peak.  It does not appear that this claim language describes what the applicant intends, particularly since the instant invention the sipes are zig zags with peaks and therefore bent portions.
	In regard to the 103(a) rejection of claims 1, 3-8 and 12-13 as unpatentable over Lecomte (8535390) in view of Tousley (D107977), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774